LAND, J.
The plaintiff sued the defendants, Frank Cali, Mary Cali, Vito Cali, and Dominick Cali, in solido, in the sum of $14,-045, for damages caused by the alleged personal injuries, inflicted by them on plaintiff, with certain dangerous weapons, to such an extent as to endanger his life.
Defendants, after filing certain exceptions, answered, denying the assault and battery charged, and averring that the injuries received by the plaintiff were so received by him on account of an unprovoked, malicious, and murderous attack by him on Mary Cali, one of the defendants, and were caused by his own violation of the law.
The suit was tried on its merits, and judgment was rendered in favor of the plaintiff and against the defendants, in solido, for the sum of $2;000, with interest and costs.
Defendants prosecute a devolutive appeal from the said judgment.
The testimony in the record is painfully conflicting, and impossible to reconcile.
The question of veracity, thus raised, was decided by the trial judge in favor of the plaintiff. The judge not only saw and heard the witnesses, but inspected the wounds on the person of the plaintiff, and also what Mary Cali called a bullet wound on her arm, but which the judge found to be a small cut.
In such a case great weight should be attached to the findings of the trial judge.
We have carefully considered all the testimony in the case, and see no good reasons for reversing the judgment on the facts.
Plaintiff was undoubtedly set upon by the defendants, was very badly wounded in the head and face, and was left bleeding and unconscious on the ground.
The defendants fled from the scene, and were absent from their homes for several weeks.
The defense that the plaintiff was the aggressor is not sustained by the evidence.
Plaintiff’s wounds were serious, but are not shown by competent evidence to have produced permanent disability; and, under the circumstances, we see no good reason to disturb the finding of the judge below on the quantum of damages.
Judgment affirmed.